—Judgment, Supreme Court, New York County (Patricia Williams, J.), rendered December 21,1993, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4½ to 9 years, unanimously affirmed.
The court’s supplemental instruction on the defense of agency, which differed from the original instruction only in that it did not apply the facts of the case to the various factors that the court suggested might be useful in deciding the agency issue, was a meaningful response to the jury’s request to be re-instructed on the defense (People v Malloy, 55 NY2d 296, 302, cert denied 459 US 847). How the suggested factors applied to defendant’s claim of agency was not so complicated as to require reiteration, it being obvious how the claim would be affected depending on whether or not, for example, defendant had initiated the transaction or received a benefit. Concur— Rosenberger, J. P., Rubin, Kupferman, Asch and Mazzarelli, JJ.